COLLABORATION AND STRATEGIC

ALLIANCE AGREEMENT




This Collaboration and Strategic Alliance Agreement (this “Agreement”) is
entered into as of March 23, 2007, by and between Guardian Technologies
International, Inc., a Delaware corporation (“Guardian”), and Confirma Inc., a
Washington state corporation (“Confirma”).




RECITALS




WHEREAS, Guardian owns rights to certain know-how, trade secrets, proprietary
intellectual property, and patent applications relating to image clarification,
visualization, and computer-aided-detection (“CAD”) in image processing, based
on its 3i Signature MappingTM algorithmic technology for clarification,
visualization and detection of a variety of uses including, but not limited to,
medical imaging modalities.




WHEREAS, Confirma owns rights to certain know-how, trade secrets, proprietary
intellectual property, patents and patent applications relating to medical image
processing, visualization, and CAD. Confirma is also a leader in the
development, and marketing of CAD systems and accessories for magnetic resonance
imaging (“MRI”) in medical imagery and wishes to expand its markets and products
clinical applications.




WHEREAS, Confirma and Guardian wish to enter into this Agreement in order to
conduct collaborative research towards development of advanced, industry leading
product/products for the analysis and detection of medical conditions across a
variety of clinical applications by taking advantage of the respective
technologies and other resources and assets of Confirma and Guardian, on the
terms and subject to the conditions of this Agreement.




NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.







AGREEMENT




I.

Definitions




A.

“Affiliate” means any person, directly or indirectly, controlling, controlled by
or under common control with any other person. “Control” shall mean the direct
or indirect ownership of 50% or more of the voting interest in, or 50% or more
of the interest in the income of, such other person, or the ability to appoint,
elect or direct at least 50% of the governing body of any such person.




B.

“Alliance Coordinator” means the person designated by a Party pursuant to
Section III(e) of this Agreement, to be the primary contact person for such
Party for purposes of this Agreement.




C.

“FDA” means the United States Food and Drug Administration, and any successor
entity that may be established hereafter which has substantially the same
authority or





responsibility currently vested in the United States Food and Drug
Administration.




D. “Governing Rules” means the general guidelines established by the Managing
Committee pursuant to Section III(d) of this Agreement, which will be used to
guide generally the activities of the Managing Committee and the Parties which
are undertaken pursuant to this Agreement.




E. “Implementation Strategy” means the comprehensive approach and strategy,
which is developed by the Managing Committee with respect to the development and
implementation of business activities under this Agreement. The Implementation
Strategy shall generally relate to the delivery of medical imaging products and
technologies by Confirma and Guardian, which imaging products and technologies
incorporate into Confirma Products and Guardian 3i image processing
technologies,




F.

“3i technology” means an interconnected set of digital image and data processing
methodologies, including but not limited to methodologies that encompass three
domains common to imaging informatics: image processing, data mining, and rules
generation through machine learning that enables automatic detection and
decision-making. In the image processing domain, a component called Signature
Mapping is used, which is a dynamic and iterative process, in which specifically
designed algorithms impact image pixels that represent the target material in a
way that causes these groups of related pixels to react in a unique collective
way. This response-based reaction generates new groups of self classifying pixel
features that result in a unique set of signatures for each material. The
resulting “signature mapped” data, enables the implementation of a rich set of
imaging tools that provide new clinical approaches to imaging (that can be used
in medicine). These include image clarification and visualization, feature
extraction, tissue characterization and quantification, disease detection,
monitoring and staging.




G.

“Project Intellectual Property” means any intellectual property rights which
arise from the joint activities conducted pursuant to this Agreement, and which
shall be jointly owned as set forth in Section VI of this Agreement.




H.

“Law” means any local, state or federal rule, regulation, statute or law
relevant to the activities undertaken pursuant to this Agreement or applicable
to either of the Parties with respect to any matters set forth herein.




I.

“Losses” means any liabilities, damages, costs or expenses, including without
limitation, reasonable attorneys’ fees (including the allocable cost of in-house
counsel), which arise from any claim, lawsuit, demand or other action by any
third party other than one of the Parties or an Affiliate of one of the Parties.




J. “Managing Committee” means the committee established pursuant to Section III
which is responsible for the development and oversight of all activities
pursuant to this Agreement, in accordance with the terms of this Agreement.




K.

“Confirma Products” means any products, supplies or other goods which are
designed, developed, manufactured or marketed by Confirma independent of
Guardian and this Collaboration Agreement, whether existing on the date of this
Agreement or subsequently developed, acquired or otherwise obtained by Confirma,
including all Confirma Background IP.








L.

“Party” or “Parties” means Confirma or Guardian, or Confirma and Guardian,
collectively, as appropriate.




M.

“Senior Management Representative” means an executive officer of each Party
designated to facilitate the resolution of disputes hereunder, as described in
Section III of this Agreement.




N.

“Target Product(s)” means a product(s) developed for an application that utilize
Guardian’s technologies including, but not limited to, Guardian’s 3i imaging
technologies and Confirma Products which are to be delivered through the
cooperative efforts of the Parties as contemplated by this Agreement.




II.

General Agreement




Confirma and Guardian shall collaborate to design, develop and clinically
evaluate imaging technologies for commercialization for the detection and
characterization of specifically targeted medical conditions, utilizing Confirma
Products and Guardian’s 3i technology, as set forth herein. The identification
of product and or clinical applications technical candidates, and the specific
terms regarding the scope and type of the collaborative efforts (including,
without limitation, the economic terms with respect to the parties), shall be
determined from time-to-time in accordance with Sections III and IV of this
Agreement.




III.

Managing Committee




A.

Confirma and Guardian shall establish a Managing Committee hereunder, which
shall consist of two (2) representatives from each of Confirma and Guardian. The
initial designees are set forth in Schedule A hereto. Confirma and Guardian may
each from time-to-time replace its respective representatives on the Managing
Committee, in its sole and absolute discretion, by notice to the other Party the
goal of the group is to provide focus and direction order to leverage both
companies capabilities and technologies.




B.

It is among the objectives of the Parties to work together to conduct
collaborative research towards development of an advanced, industry leading
product/products for the analysis and detection of medical conditions across a
variety of clinical applications by taking advantage of the respective
technologies and other resources and assets of Confirma and Guardian, on the
terms and subject to the conditions of this Agreement, and to design, develop
and implement the Target Products in a reasonably practicable fashion, subject
however, to the respective corporate regulatory, financial and other obligations
and considerations of each of the Parties from time-to-time determined. To
achieve this objective, the Managing Committee shall be responsible for
identifying Guardian’s imaging technologies which are appropriate candidates for
consideration under this Agreement, and establishing an Implementation Strategy
for those Guardian imaging technologies from time-to-time designated and
determined by the Managing Committee.




C.

The Managing Committee shall meet at such times and places as it shall determine
appropriate to carry out its responsibilities hereunder. Such meetings may be in
person or by means of telephonic communication. Either Party may designate an
alternate member of the Managing Committee to act on behalf of a member on a





temporary or interim basis, in the reasonable discretion of such Party. Either
Party through its Managing Committee members, may call a meeting of the Managing
Committee by giving written notice thereof to the members of the other Party.




D.

The Managing Committee shall establish guidelines to govern the strategic
activities, co-development and related activities of the Parties; the Managing
Committee shall also establish such guidelines with respect to operational
matters at such time as a Target Product is commercialized or in a
pre-commercialized phase, as contemplated by this Agreement. All such guidelines
shall be subject to the qualification of Section III(G) hereof. The Managing
Committee shall be responsible for taking such other actions as may be provided
for or contemplated by this Agreement, subject at all times to the requirements
of Section III(G), including the establishment and implementation of the
“Governing Rules.”




F.

The Parties shall each name one (1) of its Managing Committee members as its
Alliance Coordinator, who shall be the primary contact for purposes of this
Agreement, except to the extent the Parties may otherwise agree. Either Party
may change its designation of Alliance Coordinator, in its sole and absolute
discretion, upon written notice to the other Party.




F.

If a disagreement arises between the Parties as to any matters within the scope
of this Agreement, either Party may give written notice to the other. If the
Alliance Coordinators are unable to resolve the dispute satisfactorily, despite
their good faith efforts, within thirty (30) days of receipt of such notice,
either Alliance Coordinator may request a meeting of the Managing Committee,
which will, in good faith, diligently seek to resolve the dispute. If the
Managing Committee is unable to resolve the dispute, notwithstanding the
exercise of good faith efforts, within thirty (30) days after such meeting,
then, unless otherwise agreed by the Alliance Coordinators, the matter shall
thereafter formally be referred to a Senior Management Representative of each of
the Parties, the initial designations of which are set forth in Schedule A.
Either Party may, in its sole discretion, change its designee of the Senior
Management Representative by written notice to the other. Except as expressly
provided in the immediately following sentence, neither Party shall initiate any
formal action against the other, including, without limitation, the formal
commencement of arbitration proceedings or the formal filing of legal action,
until at least thirty (30) days have elapsed since the first communication
between the Senior Management Representatives hereunder. Notwithstanding the
foregoing, either Party may initiate proceedings to seek injunctive relief
before the time period otherwise required hereunder shall elapse, if such Party
in good faith believes that it will suffer irreparable harm without the
initiation of such proceedings.




G.

Notwithstanding anything to the contrary contained in this Agreement, the
authority of the Managing Committee shall at all time be subject to the
respective requirements and obligations of the quality systems and regulatory
policies and procedures, and internal corporate governance requirements, of each
of Guardian and Confirma. The Managing Committee shall establish Governing
Rules, which shall serve as guidelines for the general activities under this
Agreement, and Implementation Strategies relative to the activities for each
Target Product, all of which shall supplement the terms hereof, but which
procedures and systems shall satisfy and be consistent with the respective
policies, procedures, and systems of Confirma and Guardian. In that regard, the
Parties shall reasonably cooperate in an attempt to assure their respective





systems do not unduly impede the execution of the intent of this Agreement.
Without limiting the generality of the foregoing, the operations and authority
of the Managing Committee shall be consistent with the underlying corporate
policies of each party with respect to the operation of clinical trials and
studies, regulatory affairs relating to development, promotion, worldwide
distribution and servicing of the delivery of Target Products, quality assurance
activities, medical device and adverse event reporting requirements, patent
strategies, and the like. The Managing Committee shall establish a proposed
approach for the Governing Rules within ninety (90) days of the execution of
this Agreement that shall consider the relevant respective obligations of the
parties.




IV.

Target Products




The Parties shall diligently pursue the design, development and ultimate
commercialization of Target Products designated by the Managing Committee. For
each Target Product designated as such by the Parties, the Managing Committee
shall develop an Implementation Strategy, which shall consist of a comprehensive
plan with respect to such activities. It is the intention of the Parties that
they will cooperate jointly in such activities, as from time-to-time mutually
determined by the Managing Committee and agreed to by the Parties. The Parties
currently contemplate that the Implementation Strategies with respect to each
Target Product may be developed in one or more phases, and may include or
address, without limitation, the following:




A.

Formulation of Guardian 3i imaging technologies for delivery via Confirma,
including, without limitation, enhancement, clarification, detection, and
characterization technologies. Confirma shall be responsible generally for
developing appropriate MRI product/technology alternatives.




B.

Clinical research, including the design, development, implementation and
analysis of joint clinical trials and protocols, feasibility studies and similar
activities from time-to-time agreed to by the Parties.




C.

Strategies and physical requirements for the integration of the Guardian 3i
technologies relative to the Target Products.




D.

Market research activities.




E.

Patent strategies with respect to Project Intellectual Property.




F.

Strategies and activities relative to the requisite regulatory approvals of and
post-market regulatory compliance for the components of the Target Products.




G.

Market development activities, which may include, without limitation,
educational and other programs for healthcare professionals and third-party
payors.




H.

Marketing activities, which may include, without limitation, activities directed
to patients, healthcare professionals and third party payors.




I.

Clinical and technical services to provide support relative to the delivery
systems for the Target Products, which may be based upon the current Confirma
model of providing technical services for Confirma Products and 24-hour clinical
services.




J.

Sales and related worldwide distribution activities relating to the Target
Products,





including the composition and structure of the sales force or distribution
network, or other method of distribution (which may involve third parties with
which the Parties may collaborate hereunder), all of which will be determined in
the exercise of the Managing Committee’s responsibilities.




K.

Warranty, product service and training (including technical service and clinical
service) and similar matters.




L.

The right of a Party to terminate the Party’s commitments with respect to a
particular Target Product in accordance with subsection VIII(E) or in the event
milestones established by the Managing Committee are not achieved.




Notwithstanding the foregoing, however, the Parties recognize and agree that an
unanticipated disparity may occur or eventuate in the actual contribution of
each Party with respect to the design, development, distribution and
commercialization of a particular Target Product. With respect to each Target
Product, to the extent a Party in good faith concludes that the financial return
to such Party is inconsistent with this Agreement and the reasonable
expectations of such Party, then it may give notice thereof to the other Party
(which shall include supporting documentation for its position), to be reviewed
and considered by the other Party. The Parties shall engage in good faith
negotiations relative to the financial arrangement applicable as between the
Parties with respect to any Target Product to the extent a notice is given as
contemplated by this provision.




With respect to any particular Target Product, the Parties acknowledge and agree
that they may need to further collaborate with additional unrelated third
parties. In such event, the Parties shall cooperate hereunder to devise an
appropriate strategy with respect to pursuing such third parties.




V.

Representations and Warranties




A.

Confirma Representations and Warranties




Confirma represents and warrants to Guardian as follows:




i.

Confirma is a corporation duly organized and validly existing and in good
standing under the laws of its jurisdiction of incorporation, is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the nature of its business or the ownership of its
property makes such qualification necessary, except where the failure to so
qualify or be in good standing would not have a material adverse effect on
Confirma or its ability to perform hereunder.




ii.

Confirma has the full power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated herein. The execution, delivery
and performance of this Agreement have been duly and validly authorized and
approved by all necessary corporate action on the part of Confirma. This
Agreement has been duly executed and the provisions hereof constitute the valid
and legally binding obligations of Confirma and do not require the consent,
approval or authorization of, or registration, qualification, designation,
declaration or filing with, any person, public or governmental authority or
other entity, except for any of the foregoing which have been received or
obtained or, either individually or in the aggregate, do not and would not have
a material adverse effect upon Confirma or its ability to perform its





obligations hereunder.




iii. The execution and delivery of this Agreement by Confirma, and the
performance of its obligations hereunder, are not in violation or breach of, and
will not conflict with or constitute a default under, the Certificate of
Incorporation or Bylaws of Confirma, or any material agreement, contract,
commitment or obligation to which Confirma is a Party or by which it is bound,
and will not; conflict with or violate any applicable Law or any order or decree
of any governmental agency or court having jurisdiction over Confirma or its
assets or properties.




B.

Guardian Representations and Warranties




Guardian represents and warrants to Confirma as follows;




i.

Guardian is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of its business or the ownership of its property makes such
qualification necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on Guardian or its ability to
perform hereunder.




ii.

Guardian has full power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated herein. The execution, delivery and
performance of this Agreement have been duly and validly authorized and approved
by all necessary corporate action on the part of Guardian. This Agreement has
been duly executed and the provisions hereof constitute the valid and legally
binding obligations of Guardian and do not require the consent, approval or
authorization of, or registration, qualification, designation, declaration or
filing with, any person, public or governmental authority or other entity,
except for any of the foregoing which have been received or obtained or, either
individually or in the aggregate, do not and would not have a material adverse
effect upon Guardian or its ability to perform its obligations hereunder.




iii.

The execution and delivery of this Agreement by Guardian, and the performance of
its obligations hereunder, are not in violation or breach of, and will not
conflict with or constitute a default under, the Articles or Certificate of
Incorporation or Bylaws of Guardian, or any material agreement, contract,
commitment or obligation to which Guardian is a Party or by which it is bound,
and will not conflict with or violate any applicable Law or any order or decree
of any governmental agency or court having jurisdiction over Guardian or its
assets or properties.




VI.

Compliance With Laws




In performing their obligations hereunder, Confirma and Guardian shall comply in
all material respects with all Laws regarding or relevant to the performance of
their respective obligations hereunder, except for any noncompliance which,
individually or in the aggregate, do not and would not have a material adverse
affect upon either Party hereto, or the agreements contemplated hereby. Without
limiting the generality of the foregoing, each Party shall comply in all
respects with all of the rules, regulations, statutes and laws under the
jurisdiction of the FDA, comparable regulatory bodies of any state or any
foreign jurisdiction, or such other regulatory authority which may from
time-to-time exercise jurisdiction over the activities of either Confirma





or Guardian, or which affect, impact or otherwise relate to this Agreement or
the activities conducted hereunder or contemplated hereby. Confirma and Guardian
shall cooperate with each other during any inspection, investigation or other
inquiry by any governmental agency exercising any such jurisdiction or
authority, including providing appropriate information and/or documentation, as
may be lawfully requested by such governmental entity. Notwithstanding the
foregoing, each Party expressly reserves its rights to in good faith challenge
the activities of any such governmental agency, to the extent such Party deems
appropriate. Further notwithstanding the foregoing, neither Confirma nor
Guardian shall be under any obligation to disclose information hereunder if, and
to the extent, such Party in good faith is seeking to protect the
attorney-client privilege with respect to any such activity or event.




VII.

Intellectual Property




The rights of the Parties with respect to Intellectual Property utilized and/or
developed in performance of this Agreement shall be determined in accordance
with this clause. “Intellectual Property” means intangibles such as information,
inventions, discoveries, works of authorship, designs, communications or data
including, but not limited to, patent applications, business information,
marketing plans, technical or financial information, customer lists or
proposals, sketches, models, samples, computer programs and documentation,
drawings, specifications, whether conveyed in oral, written, graphic or
electromagnetic form or otherwise. “Intellectual Property Right(s)” means all of
the worldwide legal rights for the Intellectual Property based on statute or
common law and includes, by way of example, patents, copyrights, and trade
secrets.







A.

Background Intellectual Property.




i)

“Background Intellectual Property” (hereafter, “BIP”) means property and the
legal rights therein owned or controlled by any party to this Agreement that (i)
is required in order to develop and/or use Project Intellectual Property as
specified in Section VIIIB; and (ii) was or is created, developed, or reduced to
practice outside the scope of this Agreement.




B.

Project Intellectual Property.




Project Intellectual Property (hereafter,”PIP”) means property and the legal
rights therein that Confirma and/or Guardian first create, develop or reduce to
practice in conjunction with the parties’ performance of this Agreement,
including inventions, discoveries, tangible property, software, materials, mask
works, methods, techniques, formulae, data, copyrighted works and processes.




C.

Ownership of PIP.




i)

Any PIP created, developed or reduced to practice solely by Guardian personnel
will be owned by Guardian (hereafter, “Guardian PIP”).




ii)

Any PIP created, developed, or reduced to practice solely by Confirma personnel
will be owned by Confirma (hereafter “Confirma PIP”).




iii) Any PIP that meets the following criteria will be jointly owned by Guardian
and Confirma (hereafter, “Joint PIP”):

(1)

PIP created, developed or reduced to practice jointly by Guardian





personnel and Confirma personnel as determined by applicable U.S. law.




D.

Disclosure of PIP.




Parties agree to provide written disclosures of Joint PIP to the Managing
Committee within two weeks of conception or inception.




E.

The provision of Background Intellectual Property or Guardian PIP or Confirma
PIP provided by the party under this Agreement or the creation, development, or
reduction to practice of any Joint PIP shall not constitute any representation,
warranty, assurance, guaranty or inducement by the providing Party to the other
with respect to the validity and/or infringement of patents, copyrights, or
other rights.




VIII.

Covenant Not to Compete




The Parties acknowledge and agree that, except as may be mutually determined
with respect to an Implementation Strategy, or otherwise agreed to in writing,
(i) Guardian may collaborate, independent of this Agreement, with other parties
for the development and distribution of Guardian’s 3i imaging technologies, some
of which may be deemed to be competitive with one or more of Confirma’s products
and (ii) Confirma may collaborate, independent of this Agreement, with other
parties for the delivery of Confirma’s products using imaging technologies other
than the Guardian 3i imaging technologies, some of which may be deemed to be
competitive with one or more of Guardian’s imaging technologies including but
not limited to the Guardian 3i imaging technologies.




Term




A.

The term of this Agreement shall commence as of the date hereof and continue
until the date that is two (2) years after signature date (“Initial Term”),
unless sooner terminated as set forth herein. Unless sooner terminated in
accordance with the terms of this Agreement the term of this Agreement may be
extended for additional successive 12-month periods upon mutual written consent.




B.

Termination




i.

If a Party materially defaults in its performance of any of its material
obligations under this Agreement, and such default is not cured or resolution of
a disputed breach pursuant to Subsection III(F) is not demanded within sixty
(60) days of written notice of such default by the other Party, this Agreement
may be terminated at the end of such 60-day period by the Party not in default
by written notice of termination to the defaulting Party, such written notice to
be given not later than seventy-five (75) days after the first written notice.




ii.

In the event of the institution by or against either Party of insolvency,
receivership or bankruptcy, proceedings or any other proceedings for the
settlement of a Party’s debts which are not dismissed within sixty (60) days, or
upon a Party’s making an assignment for the benefit of creditors, or upon a
Party’s dissolution or ceasing to do business, the other Party may terminate
this Agreement upon written notice.




iii. The provisions of Section VIII (Covenant Not to Compete), Section X
(Confidentiality),





Section XI (Indemnification), and Section XII (General), shall survive the
termination of this Agreement.




IX.

Confidentiality




A.

Except as otherwise expressly provided in this Agreement or as may be agreed to
by the Managing Committee in writing, both Confirma and Guardian shall retain in
confidence and not use for its own benefit (other than as expressly contemplated
by this Agreement) all confidential and proprietary information received from
the other during the term of this Agreement and continuing thereafter for a
period of five (5) years after termination (except in the case of trade secrets
in which case the obligation is perpetual). Such information may, however, be
disclosed insofar as such disclosure is necessary (where possible, with adequate
safeguards for confidentiality,) to allow either Party to defend against
litigation, to file and prosecute patent applications or to comply with
governmental regulations, or rules or regulations of applicable self-regulatory
organizations (including, without limitation, any exchange or stock market on
which the securities of a Party are listed or traded, or qualified for trading),
or otherwise as required by Law. Such obligation of confidentiality and non-use
shall also not apply to information which: (i)  is in the public domain as of
the date of receipt, (ii) comes into the public domain through no fault of the
Party claiming waiver, (iii) was known by the Party claiming waiver prior to
disclosure, as shown by such Party’s written records, (iv) is disclosed to the
Party claiming waiver by a third party having a lawful right to make such
disclosure, (v) is independently developed by the Party claiming waiver, or (vi)
is disclosed to a third party that has agreed in writing to be bound by
obligations of confidentiality similar to those set forth herein. Nothing
contained herein shall prevent either Party from disclosing information to its
Affiliates or to the FDA or other regulatory authorities where necessary.




B.

Confirma and Guardian shall not issue any press release or public announcement
with respect to this Agreement without the prior consent of the other Party as
to the form and content of such release, except for any such release or
announcement that may be required by Law or the rules or regulations of any
exchange on which the securities of a Party are listed, traded or qualified for
trading. To the extent practical, the parties shall consult with each other in
advance as to the form, content and timing of all releases or announcements. It
is the present intention of the Parties to issue a joint press release
announcing the execution of this Agreement.




C.

The Mutual Nondisclosure Agreement entered into by the Parties and effective as
of December 14, 2006 is superseded by Section X of this Agreement; provided,
however, that any confidential information disclosed by one Party to the other
pursuant to such Mutual Nondisclosure Agreement shall be treated as if it had
been disclosed after the Effective Date of this Agreement and shall therefore be
subject to the terms of this Section.




X.

Indemnification




A.

Confirma shall indemnify, defend and hold Guardian harmless from and against any
and all Losses resulting from or arising out of the negligence or willful
misconduct of Confirma in the performance of its obligations under this
Agreement. Without limiting the generality of the foregoing, Confirma shall
indemnify, defend and hold Guardian harmless from and against any losses
relating to product liability claims solely with





respect to Confirma Products which are designed, developed and manufactured
solely and independently by Confirma.




B.

Guardian shall indemnify, defend and hold Confirma harmless from and against any
Losses resulting from or arising out of the negligence of willful misconduct of
Guardian in performing its obligations under this Agreement. Without limiting
the generality of the foregoing, Guardian shall indemnify, defend and hold
Confirma harmless from and against any Losses resulting from any design defect
with respect to any Guardian imaging technologies which are the subject of the
cooperative efforts pursuant to this Agreement.




C.

A Party seeking indemnification (the “Indemnified Party”) pursuant to this
Section XI shall notify, in writing, the other Party (the “Indemnifying Party”)
within fifteen (15) days of the assertion of any claim or discovery of any fact
upon which the Indemnified Party intends to base a claim for indemnification. An
Indemnified Party’s failure to so notify the Indemnifying Party shall not,
however, relieve the Indemnifying Party from any liability under this Agreement
to the Indemnified Party with respect to such claim except to the extent that
such Indemnifying Party is actually denied, during the period of delay in
notice, or materially prejudiced with respect to, the opportunity to remedy or
otherwise mitigate the event or activity(ies) giving rise to the claim for
indemnification and thereby suffers or otherwise incurs additional quantifiable
damages as a result of such failure. The Indemnifying Party, while reserving the
right to contest its obligations to indemnify hereunder, shall be responsible
for the defense of any claim, demand, lawsuit or other proceeding in connection
with which the Indemnified Party claims indemnification hereunder. The
Indemnified Party shall have the right at its own expense to participate jointly
with the Indemnifying Party in the defense of any such claim, demand, lawsuit or
other proceeding, but with respect to any issue involved in such claim, demand,
lawsuit or other proceeding with respect to which the Indemnifying Party has
acknowledged its obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the right to select counsel, settle, try or
otherwise dispose of or handle such claim, demand, lawsuit or other proceeding
on such terms as the Indemnifying Party shall deem appropriate, subject to any
reasonable objection of the Indemnified Party.




XI.

General




A.

This Agreement, including any Schedules, Exhibits and Appendices, constitutes
the entire agreement and understanding relating to the subject matter of this
Agreement and supersedes all previous communications, proposals, representations
and agreements, whether oral or written, relating to the subject matter of this
Agreement.




B.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
Headings of sections and subsections of this Agreement are for convenience only
and the construction of this Agreement shall not be affected by reference to
such headings.




C.

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given for all purposes if
personally delivered or mailed by first class certified or registered mail,
postage prepaid, hand delivered, or by reputable courier. Notices sent by U.S.
mail shall be deemed delivered three (3) days after deposit with postal
authorities or upon confirmed delivery if





personally delivered, sent by courier service. Unless otherwise specified in
writing, the mailing addresses of the parties shall be as described below.




For Guardian:

Guardian Technologies International, Inc.

516 Herndon Parkway

Herndon, VA 20170

Attention; Bill Donovan

Fax Number: (703) 464-8530







For Confirma:

Confirma Inc.

11040 Main Street

Suite 100

Bellevue, WA 98004

Fax Number: (425) 691-1599







D.

This Agreement may be modified, amended and supplemented only by written
agreement signed by the Parties. The waiver by any Party to this Agreement of
any breach or violation of any provision of this Agreement by the other Party
shall not operate or be construed to be a waiver of any subsequent breach or
violation of the same or any other provision of this Agreement.




E.

Neither Party may assign its rights and obligations under this Agreement without
the prior written consent of the other Party. Notwithstanding the foregoing,
either party may assign or transfer this Agreement or its rights and obligations
hereunder to an entity controlling, controlled by, or under common control with
the party or to an entity acquiring all or substantially all of the party’s
assets or stock, whether through merger, sale or otherwise. This Agreement shall
be binding upon, and inure to the benefit of, the legal successors to the
Parties hereto.




F.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia.




G.

If any provision of this Agreement is held to be invalid, then the remaining
provisions shall nevertheless remain in full force and effect. The Parties agree
to renegotiate in good faith any term held invalid and be bound by the mutually
agreed substitute provision.




H.

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
When this Agreement uses the word “including” such word shall be deemed to be
followed by the words “without limitation.”




I.

Both Parties to this Agreement shall be excused from the performance of their
obligations hereunder if such performance is prevented by force majeure and the
nonperforming Party promptly provides notice of the prevention to the other
Party. Such excuse shall be continued so long as the condition constituting
force majeure continues and the nonperforming Party takes reasonable efforts to
remove the





condition. For purposes of this Agreement, “force majeure” shall include
conditions beyond the control of the Parties and not resulting from the
negligence of the Party seeking excuse, including an act of God, war, civil
commotion, epidemic, failure or default of public utilities or common carriers,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe.




J.

The relationship of Guardian and Confirma established by this Agreement is that
of independent contractors, and nothing contained in this Agreement shall be
construed to give either Party the power to direct and control the day-to-day
activities of the other or allow one Party to create or assume any obligation on
behalf of the other of any purpose whatsoever.




K.

Except as may be elsewhere herein specifically provided for and except for a
Party’s indemnification obligations hereunder, neither Party shall be liable to
the other for indirect, special, incidental, consequential or punitive damages,
or for any lost profits of the other Party, however caused and on any theory of
liability, arising out of the performance or failure to perform any obligations
set forth herein.




IN WITNESS WHEREOF, this Agreement is executed and effective as of the date
first above written.







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




/s/ William J. Donovan

___________________________

William J. Donovan

President and Chief Operating Officer




CONFIRMA INC.




/s/ Paul Budak

___________________________

Paul Budak

Vice-President Research and Development
























































Schedule A




Managing Committee




Guardian

Confirma




Rich Borrelli

Jay Boisseranc

Tom Ramsay

Tanya Niemeyer




Alliance Coordinator




Rich Borrelli

Paul Budak




Senior Management Representative




Bill Donovan

Wayne Wager



